Citation Nr: 0716886	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 through April 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  The case is 
now before the Board for appellate review.


FINDINGS OF FACT

The veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met. 38 U.S.C.A. § 1521 
(West 2005); 38 C.F.R. § 3.2 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law limits the payment of nonservice-connected pension 
benefits to veterans who are permanently and totally disabled 
from a nonservice-connected disability that is not the result 
of willful misconduct.  38 U.S.C.A. § 1521.  This benefit is 
limited to veterans who have the requisite active wartime 
service.  Here, the veteran served on active duty from April 
1957 to April 1959.  There is no recognized period of war 
between the end of the Korean Conflict (January 31, 1955) and 
the beginning of the Vietnam Era (August 5, 1964). 38 C.F.R. 
§ 3.2.  As a matter of law, because the veteran does not have 
the requisite service during a period of war, he is not 
entitled to nonservice-connected pension benefits and his 
appeal is denied on the basis of the absence of legal merit. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Moreover, 
as the law is determinative, duty to notify and assist 
provisions are not applicable to this claim. See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).



ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


